2018 IL App (1st) 151311-B

                                         No. 1-15-1311

                                   Opinion filed June 14, 2018 

                                                                                    Second Division
______________________________________________________________________________



                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                                         FIRST DISTRICT

______________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                               )   Circuit Court of
        Plaintiff-Appellee,                                    )   Cook County.
                                                               )
     v. 	                                                      )   No. 10 CR 4124
                                                               )
JERRY BROWN,                                                   )   Honorable
                                                               )   Michele M. Pitman,
        Defendant-Appellant.                                   )   Judge, presiding.



        JUSTICE HYMAN delivered the judgment of the court.
        Justices Neville and Pucinski concurred in the judgment.

                                             OPINION

¶1      We vacate defendant Jerry Brown’s conviction for aggravated battery of a senior citizen

under the one-act, one-crime doctrine because we conclude that a single punch was used as the

basis for the aggravated battery conviction, and as the element of force for the robbery

conviction, without evidence of other use of force, threat of force, or verbal threat.

¶2      This case comes before us again (People v. Brown, 2017 IL App (1st) 151311-U), after

the Illinois Supreme Court denied Brown’s petition for leave to appeal and entered a supervisory

order directing us to vacate the order and consider the effect of People v. Coats, 2018 IL 121926,
No. 1-15-1311-B


on the issue of whether Brown’s convictions for robbery and aggravated battery of a senior

citizen violate the one-act, one-crime rule.

¶3                                             Background

¶4     Brown and Stevie Smith were tried on charges of first degree murder, aggravated battery

of a senior citizen, robbery, and aggravated battery. At trial, Deborah Halloran testified that she

managed the bar at the Veterans of Foreign Wars (VFW) post in Midlothian, where William

Burtner served as the commander. About 9:30 a.m. on November 16, 2009, Burtner and Halloran

prepared money for deposit into four accounts the VFW maintained at A.J. Smith Bank. Three

bank deposit bags held deposits for three separate accounts. An additional amount was placed

inside a cigar box for Burtner to open a new account. Burtner left the VFW post with the three

deposit bags and the cigar box, and drove to the bank.

¶5     A teller at A.J. Smith Bank, Connie Weimar, testified that about 10:15 a.m., she looked

out the window and saw Burtner walking towards the bank carrying bank deposit bags in his

hand. As Burtner approached the entrance, he passed behind a wall and Weimar lost sight of

him. Next, Weimar saw a man wearing a hooded sweatshirt quickly walking past the front of the

bank towards Burtner. The hood covered the man’s head, and Weimar could not see his face.

The man had nothing in his hands. The man disappeared from Weimar’s sight for “a matter of

seconds.” When next she saw him, the man held something in his hands, had turned around, and

was running to the adjacent Wendy’s parking lot. There, he entered the front passenger seat of a

black car which drove off, headed north. Weimar yelled “Call 911.” Two bank employees

brought Burtner inside the bank and sat him down in a chair. Later, Smith was determined to be

the man wearing the hooded sweatshirt.



                                                  -2­
No. 1-15-1311-B


¶6     Tamara Esposito heard her supervisor yell “Call 911, I believe somebody was just

robbed.” Esposito went to the front door and saw Burtner on the ground outside. Esposito and a

security guard helped Burtner, who asked Esposito to retrieve a cigar box, which contained

money and checks. Esposito saw a black sports car speeding out of the Wendy’s parking lot.

Esposito and the security guard brought Burtner inside and sat him down in a chair. Burtner was

slightly bent over and holding his left side near his rib cage. His breathing was labored, and he

had difficulty speaking. Burtner told Esposito that he was punched in his left side.

¶7     Paramedics treated Burtner at the bank. Burtner was holding his left side in his back rib

area. Burtner complained of pain in that area, and also experienced pain when taking deep

breaths. Paramedics transported Burtner to the hospital. The State presented a stipulation that

Burtner told a paramedic that “he was hit from behind, and he fell.”

¶8     Meanwhile, a high-speed police chase of the black car, driven by Brown, had ensued.

Brown and Smith crashed into another automobile and came to a stop. They ran in opposite

directions. Minutes later, police found Brown hiding underneath a car in a backyard and placed

him in custody. During a custodial search, police recovered cash from his right pocket. The A.J.

Smith bank deposit bags and money were found inside the car. The Illinois State Police crime

laboratory tested blood samples taken from the passenger’s side of the black car. The results

indicated a DNA match with Smith. He was arrested on February 5, 2010.

¶9     Mary Burtner, William’s wife, testified that her husband was treated and released from

the hospital on the day of the robbery. When he returned home, he was in a lot of pain,

uncomfortable, and favoring his left side. The next day, he felt worse. The following morning,

November 18, although still in a lot of pain, he went to his chemotherapy appointment for



                                               -3­
No. 1-15-1311-B


treatment of lung cancer. At the hospital, he couldn’t walk due to his pain and needed a

wheelchair. When the couple arrived home about 3 p.m., Burtner was still holding his left side

and was unable to get out of the car. Mary assisted him into their home, and into bed. Burtner fell

asleep and Mary checked on him. About 8:30 p.m., she found her husband unresponsive and

called 911.

¶ 10   When paramedics arrived, Burtner was unresponsive, not breathing, and had no pulse or

blood pressure. Paramedics performed CPR, administered cardiac medications, and transferred

him to the hospital. There were no signs of life. The State presented Burtner’s death certificate

indicating that he was 65 years old.

¶ 11   Assistant chief medical examiner, Dr. Ponni Arunkumar, performed an autopsy on

Burtner. He determined that Burtner suffered from lung cancer, two prior heart attacks, and heart

disease. She found that Burtner had three fractured ribs on the left side of his chest wall. The rib

fractures had occurred less than three or four days earlier, and were consistent with being

punched. Dr. Arunkumar concluded that Burtner’s cause of death was hypertensive

cardiovascular disease. The fractured ribs, which were due to an assault, constituted a significant

contributing factor of Burtner suffering a heart attack. In her opinion, Burtner’s cause of death

was homicide.

¶ 12   The trial court held that the State failed to prove that defendants caused Burtner’s death,

and concluded that defendants were not guilty of first degree murder. The trial court, however,

found that defendants “certainly” inflicted great bodily harm on Burtner, and pronounced them

guilty of aggravated battery of a senior citizen. The court also found defendants guilty of robbery

and aggravated battery. The aggravated battery counts were merged into the aggravated battery



                                               -4­
No. 1-15-1311-B


of a senior citizen offense. As Burtner was over the age of 60, the trial court elevated the robbery

offense from Class 2 to a Class 1 felony.

¶ 13   The trial court sentenced Brown to 15 years’ imprisonment for robbery, and a

consecutive term of 7 years’ imprisonment for aggravated battery of a senior citizen. Brown was

convicted as an accomplice. The trial court expressly stated that, based on Brown’s criminal

history and character, and the nature and circumstances of the offense, consecutive sentences

were required to protect the public from further criminal conduct by Brown.

¶ 14                                         Analysis

¶ 15   Brown contends that his conviction for aggravated battery of a senior citizen should be

vacated as in violation of the one-act, one-crime doctrine because it is based on the same single

physical act as his robbery conviction. Brown argues that the only evidence of a physical act was

Smith’s single punch. Brown further argues that the single punch cannot serve as the basis for

both the aggravated battery and the force element for the robbery.

¶ 16   The State responds that Smith committed two separate acts. The State asserts that the

punch was one act, and the taking of the deposit bags was a separate act. The State argues that

the common act of the punch can serve as the basis of both offenses because there was another

separate act for the robbery.

¶ 17   After remand by the supreme court, we allowed the parties to file supplemental briefs.

Both parties maintain that their original arguments are supported by Coats.

¶ 18   As a threshold matter, Brown acknowledges that he forfeited this issue for appeal because

he failed to object to the multiple convictions at trial and did not raise the issue in his posttrial

motion. People v. Enoch, 122 Ill. 2d 176, 186 (1988). The parties agree, however, that our


                                                -5­
No. 1-15-1311-B


supreme court repeatedly has found that a one-act, one-crime violation reviewable under the

second prong of the plain error doctrine as it affects the integrity of the judicial process. In re

Samantha V., 234 Ill. 2d 359, 378-79 (2009). So we will consider the issue.

¶ 19   Whether a conviction should be vacated under the one-act, one-crime doctrine presents a

question of law which we review de novo. People v. Johnson, 237 Ill. 2d 81, 97 (2010). Under

this rule, Brown cannot be convicted of multiple offenses that are based on precisely the same

single physical act, and where convicted of two offenses, the conviction for the less serious

offense must be vacated. Id. The supreme court has defined an “act” as “any overt or outward

manifestation which will support a different offense.” People v. King, 66 Ill. 2d 551, 566 (1977).

¶ 20   In clarifying King’s the one-act, one-crime rule, the supreme court explained that a court

must first determine whether the defendant’s conduct consisted of a single physical act or

separate acts. People v. Rodriguez, 169 Ill. 2d 183, 186 (1996). A defendant can be convicted of

two offenses where a common act is part of both crimes. Id. at 188. But, where two offenses

share a common act, there must be another separate act to sustain the two convictions. See id. at

188-89. “ ‘As long as there are multiple acts as defined in King, their interrelationship does not

preclude multiple convictions ***.’ (Emphasis added.)” Id. at 189 (quoting People v. Myers, 85

Ill. 2d 281, 288 (1981)).

¶ 21   The State charged Brown with robbery for taking money from Burtner by the use of force

or by threatening the imminent use of force. 720 ILCS 5/18-1(a) (West 2008). The aggravated

battery of a senior citizen offense alleged that defendants intentionally and knowingly caused

great bodily harm to Burtner, a person of 60 or more years of age, by striking him about the

body, causing injuries. 720 ILCS 5/12-4.6(a) (West 2008).



                                               -6­
No. 1-15-1311-B


¶ 22   The evidence presented at trial demonstrates that defendants committed one single

physical act—a single punch by codefendant Smith to Burtner’s left side. The only evidence of

any act by defendants was Esposito’s testimony that Burtner told her that he was punched in his

left side, and the State’s stipulation that Burtner told a paramedic that “he was hit from behind,

and fell.” This single punch became the basis for the aggravated battery conviction, and an

element of force for the robbery conviction. There was no evidence of defendants’ use of force

or threat of force. There was no evidence of a verbal threat. Indeed, as Burtner was punched from

behind, he likely had no awareness of Smith approaching him. Based on this record, we find that

defendants committed only one single physical act.

¶ 23   The State asserts that the taking of the money constituted a separate physical act for the

robbery, and thus, the two convictions should stand. The State primarily relies on People v.

Pearson, 331 Ill. App. 3d 312 (2002), which it claims is directly on point. In Pearson, the

defendant grabbed a woman’s purse off her shoulder. Id. at 314. A struggle ensued, knocking the

woman to the ground. Id. The defendant was convicted of both robbery and aggravated battery.

Id. at 316. On appeal, this court found that the two convictions did not violate the one-act, one-

crime doctrine because the defendant committed two separate physical acts—he took the

woman’s purse, and he then pushed her to the ground. Id. at 322.

¶ 24   We find those facts distinguishable. In Pearson, the act of grabbing the woman’s purse

off her shoulder was, in and of itself, a taking of property by force. Pearson’s subsequent act of

pushing the woman to the ground was a separate act. Here, the evidence demonstrates that

defendants committed only one physical act, Smith’s punch. No evidence indicates that

defendants used another act of force to take the money from Burtner. No evidence explains how



                                              -7­
No. 1-15-1311-B


the taking occurred. No evidence shows a struggle over the deposit bags, nor that defendants

forcefully removed them from Burtner’s hand. It is possible that Burtner dropped the bags after

he was punched and fell to the ground, as he apparently did with the cigar box. Consequently,

Pearson does not apply.

¶ 25       Based on this record, we find that Brown’s convictions for robbery and aggravated

battery of a senior citizen were both grounded on the single physical act of codefendant Smith

punching Burtner. The two convictions violate the one-act, one-crime principle. As the

aggravated battery of a senior citizen offense is a Class 2 felony, and less serious than the

robbery of a senior citizen, we vacate Brown’s conviction for aggravated battery of a senior

citizen.

¶ 26       We find that our supreme court’s opinion in Coats does not change our disposition. In

Coats, the defendant was convicted of several offenses, including being an armed habitual

criminal and armed violence. Coats, 2018 IL 121926, ¶ 1. The evidence showed that Coats held a

handgun in one hand, and two bags of drugs in the other. Id. ¶ 3-4. On appeal, Coats argued that

his convictions for armed habitual criminal and armed violence violated the one-act, one-crime

rule because they were both predicated on the same physical act of possessing the handgun. Id. ¶

14. Although the two offenses shared the common act of possession of the handgun, the Supreme

Court found that the armed violence conviction involved a second separate act, possession of the

drugs. Id. ¶ 17. The court further found that since possession of the handgun was only part of the

conduct that formed the basis for the armed violence conviction, the two offenses were not

carved from precisely the same physical act. Id. Thus, the court concluded that the two acts did

not violate the one-act, one-crime rule. Id. ¶ 32.



                                                 -8­
No. 1-15-1311-B


¶ 27   In making this ruling, the supreme court rejected Coats’ argument that the King analysis

implicitly required a determination of whether the offenses shared a “crucial” act. Id. ¶ 18. Coats

claimed that multiple convictions could not stand if the two offenses shared a common act

forming the “crux” or “essence” of the crime. Id. In rejecting this construction of King, the court

stated that it had never applied the one-act, one-crime rule in this manner. ¶¶ 18-19.

¶ 28   Unlike Coats, the evidence here shows that the defendants committed only one physical

act– Smith’s single punch to Burtner’s left side. None of the evidence indicates a second separate

act and none of the evidence indicates how the taking of the deposit bags occurred. In addition,

we reject the State’s argument, raised in its supplemental brief, that this court’s analysis

“implicitly hints at a ‘crux’ of the crime type of finding” because the force element was crucial

to both offenses. We made no “crux” or “essence” of the crime finding. Simply stated, there is no

evidence of a separate physical act to support a second conviction.

¶ 29   Because we have vacated Brown’s conviction for aggravated battery of a senior citizen,

we need not consider his alternative argument that the conviction be reduced to aggravated

battery on a public way.

¶ 30   We vacate the aggravated battery of a senior citizen conviction, and affirm Brown’s


conviction and sentence for robbery of a senior citizen. 


¶ 31   Affirmed in part and vacated in part.





                                                -9­